

115 HR 3837 IH: Campaign Sunlight Act of 2017
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3837IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Deutch introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require the Federal Election Commission to
			 establish and operate a website through which members of the public may
			 view the contents of certain political advertisements, to require the
			 sponsors of such advertisements to furnish the contents of the
			 advertisements to the Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Campaign Sunlight Act of 2017. 2.Establishment and operation of website of political advertisements (a)Establishment of websiteSection 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120) is amended by adding at the end the following new subsection:
				
					(e)Website for contents of political advertisements
						(1)Website described
 (A)In generalThe Commission shall establish and operate a website, to be known as the Campaign Accountability Site, through which members of the public may view the contents of political advertisements. (B)FormatIn operating the website under this subsection, the Commission shall—
 (i)make the contents of a political advertisement available for viewing in the same format through which the advertisement was disseminated; and
 (ii)make the sources of the contents of the advertisement available on the website directly or through hyperlinks to the sources, as submitted to the Commission by the sponsor of the advertisement under paragraph (2)(B).
 (C)HyperlinkThe Commission shall make the website established and operated under this subsection available through a hyperlink on the Commission’s official public website.
							(2)Requiring sponsors of advertisements to provide contents to commission
 (A)In generalThe sponsor of a political advertisement shall submit the contents of the advertisement to the Commission in such format as the Commission may require to enable the Commission to include the advertisement on the website established and operated under paragraph (1).
 (B)Inclusion of sources cited in contentsIf the contents of a political advertisement include references to any quotation, article, hyperlink, or other source for any statement made in the advertisement, the sponsor of the advertisement shall include the full contents of the source (or a hyperlink to the full contents of the source) in the contents submitted to the Commission under this paragraph.
 (C)Deadline for submissionThe sponsor of a political advertisement shall submit the contents of the advertisement to the Commission under subparagraph (A) not later than—
 (i)24 hours after the advertisement is disseminated, in the case of an advertisement that is disseminated during the 7-day period that ends on the date of the election involved; or
 (ii)72 hours after the advertisement is disseminated, in the case of an advertisement that is disseminated during any other period.
 (D)Payment of feeIf the Commission determines that it is appropriate to impose fees on the sponsors of political advertisements in amounts which do not exceed the amount necessary to cover the costs to the Commission of establishing and operating the website under paragraph (1), at the time the sponsor of a political advertisement submits the contents of the advertisement to the Commission under subparagraph (A), the sponsor shall pay the Commission the amount of any such fee (as determined under a fee schedule established by the Commission).
 (E)Sponsor definedFor purposes of this subsection, the sponsor of a political advertisement is— (i)in the case of a political advertisement that is described in paragraph (1) or (2) of subsection (a), the authorized political committee involved; or
 (ii)in the case of a political advertisement that is described in paragraph (3) of subsection (a), the person who is required under such paragraph to be identified as the person who paid for the advertisement.
 (3)Political advertisement definedIn this subsection, a political advertisement means a communication that is subject to subsection (a) that refers to a clearly identified candidate and is disseminated during the 1-year period which ends on the date of the election for the office sought by the candidate..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to political advertisements disseminated after the expiration of the 120-day period that begins on the date of the enactment of this Act.
			